Citation Nr: 1414642	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-40 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left thumb disability, to include arthritis.

2.  Entitlement to service connection for carpal tunnel syndrome, to include as secondary to left thumb arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1975 to March 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in January 2013, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Board regrets additional delay, but further development is necessary before the claims on appeal are adjudicated.  

The Veteran asserts that she has a left thumb disability and carpal tunnel syndrome, to include as secondary to a left thumb disability, as a result of active service.  Specifically, the Veteran has stated that she injured her thumb playing softball while in active service.  

At a March 2013 VA examination for the thumb disability, the examiner appears to have examined the Veteran's right thumb, instead of her left thumb.  The examiner stated in a May 2013 addendum that the references to "right thumb" in the examination report were a typographical error and the examination actually concerned the Veteran's left thumb.  However, it remains unclear to the Board why "right thumb" is checked and typed throughout the examination report, with no references to the left thumb.  The difference appears to constitute an error more serious than a typographical error and raise enough doubt as to which thumb was examined to make the examination report unreliable for examination purposes.  

In addition, in the June 2013 statement, the Veteran stated that she was told by a VA employee that she would be scheduled for another VA examination, one covering her thumb, hand, wrist, elbow, and shoulder.  It is unclear to the Board if the Veteran had such an examination, as there is no copy of any other examination report in the claims file.  

Also, the Veteran mentioned in her June 2013 statement that the examiner did not consider the Board's directive which instructed the examiner to assume that the Veteran injured her thumb while playing softball in active service in 1977, telling the Veteran instead that her claim will be denied since there is no documentation of an in-service injury.  

The Board finds that that examination report is unreliable.  In addition to possibly examining the incorrect thumb, the examiner did not consider the Veteran's report of her in-service injury and of the continuity of symptomatology of a thumb disability and carpal tunnel syndrome since service, or the private treatment records diagnosing arthritis of the left thumb.  Once VA undertakes the effort to provide an examination, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another examiner to determine the nature and etiology of any current left thumb disability and carpal tunnel syndrome.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
 
Accordingly, the case is REMANDED for the following action:

1.  If the Veteran had a VA examination for the disabilities on appeal since March 2008, associate the examination report with the Veteran's claims file.

2. If the Veteran has not undergone another VA examination after March 2008 for the disabilities on appeal, schedule the Veteran for a VA examination, with a VA examiner who has not previously examined the Veteran, to determine the nature and etiology of any left thumb disability and carpal tunnel syndrome.  The examiner must review the claims file, and must note that review in the examination report.  A complete rationale for all opinions reached should be provided.  

a. After thoroughly describing the nature and etiology of any left thumb disability, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any left thumb disability was incurred in or aggravated by the Veteran's active duty service, or was at least as likely as not present in service.  For the purpose of making that opinion, please assume that the Veteran injured her left thumb while playing softball in 1977 while in active service. 

b. If indicated, the examiner should perform any neurological testing necessary to determine if carpal tunnel syndrome or any other neurologic disability of the left upper extremity is present.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any neurologic disability of the left upper extremity was incurred in or aggravated by service.

c. If the examiner determines that it is at least as likely as not that the Veteran has a left thumb disability that is related to her active duty service, the examiner should provide the following opinions:

i. Is it at least as likely as not (50 percent or greater probability) that any carpal tunnel syndrome was caused by a left thumb disability?

ii. Is it at least as likely as not (50 percent or greater probability) that any carpal tunnel syndrome has been aggravated by (permanently worsened beyond the natural progress of the disability) a left thumb disability?

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the claims to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

